UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)
DARRELL WAYNE HUGHES, )
)
Plaintiff, )
) Case: 1:14—cv-02122
V- ) Assigned To : Unassigned
) Assign. Date: 12/16/2014 I .
UNITED STATES OF AMERICA, ) Description: Pro Se Gen. CIVII
)
Defendant. )
)
MEMORANDUM OPINION

This matter is before the Court on the plaintiffs application to proceed in forma pauperis

and pro se complaint. The application will be granted, and the complaint will be dismissed.

Plaintiff, who is incarcerated at the Westville Correctional Facility in Westville, Indiana,
see Compl. at 1, alleges that “all criminal act(s) subject to penalties of death are
unconstitutional,” id. at 5, and demands a court order to abolish all federal and state death

penalties, id. at 9.

“Article III of the United States Constitution limits the judicial power to deciding ‘Cases
and Controversies.’” In re Navy Chaplaincy, 534 F.3d 756, 759 (DC. Cir. 2008) (quoting US.
Const. art. 111, § 2), cert. denied, 556 US. 1167 (2009). A party has standing for purposes of
Article 111 if his claims “spring from an ‘injury in fact’ -- an invasion of a legally protected
interest that is “concrete and particularized,’ ‘actual or imminent’ and ‘fairly traceable’ to the
challenged act of the defendant, and likely to be redressed by a favorable decision in the federal

court.” Navegar, Inc. v. United States, 103 F.3d 994, 998 (DC. Cir. 1997) (quoting Lujan v.

Defenders of Wildlife, 504 US. 555, 560-61 (1992)). Here, the plaintiff does not show that he
has suffered or stands to suffer any injury if a federal or state death penalty were to be imposed
or enforced. Because the plaintiff alleges only a hypothetical or conj ectural injury, see Lujan,
504 US. at 560, he does not satisfy the “injury-in-fact” requirement of standing. His complaint

therefore must be dismissed for lack of subject matter jurisdiction.

An Order consistent with this Memorandum Opinion is issued separately.

DATE: [47“